Pannell, Judge.
Upon a prior hearing claimant had been granted an award of 50 percent loss of use of the left leg under Code § 114-406 (o) as amended by the Act of 1955 (Ga. L. 1955, pp. 210, 212) based upon an injury occurring on January 6, 1960, compensation to be paid beginning the week of July 16, 1960. This award also directed the insurer “to pay all medical expenses arising out of said accident not to exceed $1,500 total.” Upon a hearing on change of condition requested by claimant there was testimony by the claimant, her husband, the employer’s manager, and various doctors. Held:
1. The evidence was sufficient to authorize a finding that the percentage of loss- of use of the leg had not increased, and the award in this respect is affirmed.
2. There was evidence that medical bills incurred prior to the first hearing and since were still unpaid. The amount and *4extent of these bills was not clear, although the amounts of a few were shown. There was a dispute as to whether some of these expenses were properly incurred. No findings were made as to these matters. The case is therefore remanded for further hearing as to the payment or nonpayment of medical expenses and as to whether such medical expenses not paid were properly incurred.
Argued November 2, 1965
Decided January 19, 1966.
John P. Nixon, for plaintiff in error.
Harris, Bussell & Watkins, Philip B. Taylor, contra.

Judgment affirmed in part; reversed in part.


Nichols, P. J., and Eberhardt, J., concur.